Citation Nr: 0602758	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  99-13 833A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center
in Birmingham, Alabama


THE ISSUE

Entitlement to the payment or reimbursement of unauthorized  
medical expenses incurred during a period of hospitalization 
and treatment on December 23, 1998.

(The claim of entitlement to an evaluation in excess of 30 
percent for ischemic heart disease with angina and 
hypertension will be the subject of a separate decision that 
is being issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran retired in 1981 after approximately 20 years of 
active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a decision by the Department of Veterans Affairs 
Medical Center (VAMC) in Birmingham, Alabama.  The issue on 
appeal was remanded by the Board in August 2003, and is now 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran in this case served on active duty for 
approximately 20 years.
 
2.  On November 29, 2005, the veteran's family notified the 
Board that the veteran died on October [redacted], 2005. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


